Citation Nr: 1700728	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  14-40 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a higher initial disability rating in excess of 10 percent for bilateral hearing loss. 

2. Entitlement to an increased disability rating, in excess of 10 percent, for headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Supervisory Senior Counsel


INTRODUCTION

The Veteran had active service from August 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The September 2014 rating decision granted service connection for bilateral hearing loss and assigned an initial 10 percent rating, and increased the rating for headaches from noncompensable to 10 percent, effective the date of his initial claim.  

The Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) in August 2014. 

In November 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

In July 2016, the Veteran submitted private medical records after the issuance of the most recent Supplemental Statement of the Case (SSOC).  As the issues on appeal were first certified to the Board in April 2015, the Board has considered these records prior to AOJ review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  

In a July 2016 statement, the Veteran asserted that he had tinnitus due to his period of active service.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to June 19, 2014, the Veteran had Level IV hearing loss in his right ear and Level V hearing loss in his left ear.  

2. A July 2016 private audiogram showed that the Veteran had Level VI hearing loss in both ears. 

3. The Veteran's headaches do not produce prostrating attacks.  


CONCLUSIONS OF LAW

1. Prior to June 19, 2014, the criteria for an initial disability evaluation in excess of 10 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. Beginning June 19, 2014, the criteria for a 30 percent disability rating for bilateral hearing loss were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

3. The criteria for an initial disability rating in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by December 2010 and December 2011 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in November 2011, June 2014, and January 2016 to evaluate the severity of his bilateral hearing loss and headaches.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions, and a review of the record, and because they describe his bilateral hearing loss and headaches in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

In November 2015, this case was remanded so that additional VA treatment records could be obtained and so the Veteran could undergo an examination for his headaches.  These directives were accomplished, as discussed above.  The issue of entitlement to an increased rating for bilateral hearing loss was remanded for issuance of a Statement of the Case.  The AOJ issued one in September 2014 and the Veteran perfected his appeal in November 2014.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Disability Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in October 2010.  Fenderson v. West, 12 Vet. App. 119 (1999).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

A. Bilateral Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2016).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2016).  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id.  

The Veteran underwent a VA audiology examination in June 2014.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
70
70
LEFT
35
50
65
65
75

The average puretone threshold was 63 in the right ear and 64 in the left ear.  His Maryland CNC word recognition was 78 percent in the right ear and 72 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2016); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Specifically, the Veteran stated that he had to ask people to repeat themselves a lot and that this was frustrating for him as well as the people with whom he was speaking.  

As no exceptional pattern of hearing loss is reflected by the examination, Table VI is applicable, and reflects that the Veteran had Level IV hearing loss in his right ear and Level V hearing loss in his left ear.  Applying Level IV for the right ear and Level V for the left ear results in a 10 percent disability rating.  38 C.F.R. § 4.85 (2016).

In July 2016, the Veteran submitted an audiology report from a private health care provider.  The private record is in graph form and the results have not been interpreted by an audiologist.  The Board may interpret the graphical representation contained in the audiogram into numerical results so as to appropriately rate the hearing disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

In July 2016, his puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
70
70
75
LEFT
50
50
70
75
75

The average puretone threshold was 66 in the right ear and 68 in the left ear.  His word recognition was 72 percent in the right ear and 70 percent in the left ear.  The private record does not indicate whether the speech recognition scores were obtained using the Maryland CNC test, which is required as part of a rating for bilateral hearing loss.  38 C.F.R. § 4.85 (2016).  

When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  In this case, a remand for clarification is not needed because the Board will assume that the Maryland CNC test was used.  

As no exceptional pattern of hearing loss is reflected by the examination, Table VI is applicable, and reflects that the Veteran had Level VI hearing loss in both ears.  This results in a 30 percent disability rating.  38 C.F.R. § 4.85 (2016).

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While the Board is sympathetic to the Veteran's contention that he has difficulty hearing, especially when conversing with others, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.  

Based on the above, a 30 percent disability rating is granted, effective June 19, 2014, the date after the Veteran's June 18, 2014 VA examination.  Prior to that date, the evidence only showed that the 10 percent criteria were met.  There is no evidence of record to show that the criteria for a 50 percent rating were met at any time during the appeal period.  

B. Headaches

The Veteran asserts that his tension headaches are more severe than the rating that is currently assigned.  Tension headaches are rated as analogous to migraine headaches under Diagnostic Code 8100.  38 C.F.R. §§ 4.20, 4.27, 4.124a (2016).

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  38 C.F.R. § 4.124a (2016).

A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id. 

A 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 50 percent evaluation is the maximum available schedular evaluation for migraines.  

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  

The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic inadaptability" could be read as either "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  

The Veteran's VA treatment records show consistent treatment for headaches during the appeal period.  They reflect that the Veteran took over-the-counter medications from time to time, but noted that distraction from the pain was his primary method of relief.  He consistently describes his headaches as bifrontal and constant, and his assertions are competent and credible.  In October 2015, he had a normal EEG.  In November 2015, he described the headaches as "debilitating."  Private medical records show treatment for headaches described as happening every day.  

The Veteran underwent a VA examination in November 2011.  The examiner diagnosed tension headaches and noted that the Veteran used over-the-counter medications.  He reported constant head pain that was worse with physical activity.  The examiner noted that the Veteran had no related non-headache symptoms except for sensitivity to sound.  The examiner noted that the headaches lasted for less than one day and that the Veteran did not have prostrating attacks.  

In January 2016, the Veteran underwent another examination.  He reported constant headaches manifested by pulsating, or throbbing pain.  He stated that his pain was worse when he had "life pressure," but not with physical activity.  He stated that he had a hard time concentrating.  The examiner noted that the Veteran had no non-headache symptoms, including nausea, vomiting, and sensitivity to light, sensitivity to sound, changes in vision, or sensory changes.  The examiner found that the typical episode lasted more than 2 days, and found that the Veteran did not have prostrating attacks.  

The medical evidence of record does not show that the Veteran has characteristic prostrating attacks on average once a month or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Veteran has submitted lay evidence in support of his claim.  At his August 2014 DRO hearing, he testified that he had problems sleeping and always had headache pain.  He stated that the only way he could relieve the pain was to not think about it.  He stated that the headaches interfered with his daily life.  Subsequent lay statements note that he experienced life stress as a result of being his disabled wife's primary caregiver, and that his headaches had increased in severity as a result.  

In his November 2014 VA Form 9, he stated that the VA examiner inaccurately noted the duration of his headaches because they were described as monthly in the report and they were instead constant.  The Veteran's statement is competent and credible.  However, the constant duration of his headaches is not for consideration.  Frequency of headaches is for consideration, but only in how frequently they are prostrating.  The Board finds that a rating in excess of 10 percent for headaches is not warranted because the medical and lay evidence shows that Veteran does not experience prostrating attacks.  Although the headaches interfere with his daily life, the record does not show that they are productive of a level of exhaustion or powerlessness to be prostrating in nature.  

The preponderance of the medical and lay evidence is against this claim.  38 C.F.R. § 4.3 (2016).  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's headaches does not more closely approximate a 30 percent rating under Diagnostic Code 8100.  38 C.F.R. §§ 4.7, 4.124a (2016).  As a result, the claim is denied. 

III. Extraschedular Rating and Total Disability Rating Based on Individual Unemployability (TDIU)

There is no evidence of exceptional or unusual circumstances to warrant remand to refer these claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty comprehending speech.  The Veteran has not described exceptional or unusual features associated with his hearing loss, nor has a medical professional so noted.  There is no doubting that the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability. 

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were meant to measure hearing impairment and provide appropriate compensation to hearing disabled veterans.  52 Fed. Reg. 44,117 (Nov. 18, 1987).  The Veteran has reported the effects of his hearing disability, but the rating criteria are intended to compensate for this impairment.  The Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, remand of this case for consideration of an extraschedular rating for hearing loss is not warranted.  Thun, 22 Vet. App. at 115-16.  

With regard to headaches, the manifestations of the Veteran's headaches are contemplated by the schedular criteria set forth in Diagnostic Code 8100.  The Veteran has not described exceptional or unusual features associated with his hearing loss, nor has a medical professional so noted.  There is no doubting that the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability. 

The Board notes that the Veteran has asserted that he has vision problems, memory impairment, and mobility problems caused by his headaches.  These issues were referred to the AOJ for consideration as secondary service connection claims in the Board's November 2015 remand.  
 
Accordingly, the Board has determined that remand for referral of this case for consideration of an extraschedular rating for headaches is not in order. 

Additionally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Lastly, a TDIU is not warranted because the Veteran does not contend, and the evidence does not show, that his headaches render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

An initial disability rating in excess of 10 percent for bilateral hearing loss for the period prior to June 19, 2014, is denied. 

A 30 percent disability rating for bilateral hearing loss is granted, effective June 19, 2014.  

An initial disability rating in excess of 10 percent for headaches is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


